DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed May 6, 2021 (hereinafter “05/06/21 Amendment") has been entered, and fully considered.  In the 05/06/21 Amendment, claim 1 was amended.  No claims were cancelled (claim 4 was cancelled in a prior amendment), or newly added.  Therefore, claims 1-3 & 5-20 remain pending in the application.
3.	The prior art rejection of independent claim 1 under § 103 previously set forth in the Non-Final Office Action mailed 02/18/21 (hereinafter “02/18/21 Action”) has been updated to address the new limitations, and maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.
4.	New grounds of rejection under § 112(b) are set forth herein, necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-3 & 5-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the three or more blade-shaped electrodes having a length sufficient to pass through the liver” in lines 5-6.  The term "sufficient" is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree.  For example, the Specification provides neither exemplary electrode lengths, nor any sizes, or ranges of sizes, for the liver (i.e., average size of a child’s liver or adult’s liver, or whether the liver is healthy or abnormal, etc.).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
8.	Claim 1 additionally recites the limitation “the tissue support structures spaced to support a target organ above the upper surface of the backstop when the backstop is placed underneath the organ” in lines 19-20.  This recitation renders the claim indefinite, as it is not clear whether the recited “target organ” is intended to be the ”liver” as previously recited in lines 2 & 6 of the claim, and as later recited in line 23 of the claim, or a different organ.  Clarification is required.    
9.	Claims 2, 3, & 5-20 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-3, 5-8, 12, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0162551 to Brown et al. (“Brown”) as evidenced by a publication to Wolf, entitled “Evaluation of the Size, Shape, and Consistency of the Liver;” In: Walker HK, Hall WD, Hurst JW, editors. Clinical Methods: The History, Physical, and Laboratory Examinations. 3rd edition. Boston: Butterworths; 1990. Chapter 94 (Available from: https://www.ncbi.nlm.nih.gov/books/NBK421/) (“Wolf”), further in view of U.S. Patent Application Publication No. 2004/0181216 to Kelly et al. ("Kelly”), and U.S. Patent Application Publication No. 2009/0036882 to Webster et al. ("Webster").
13.	Regarding claim 1, Brown teaches a system for use in coagulation of a resection line in a human liver comprising: 
a radio frequency (RF) power source [RF energy source - ¶[0008], see also ¶’s [0041], [0049], [0059], [0060], & [0067]];
a series of three or more blade-shaped electrodes [electrodes (44) – ¶[0048]; FIG. 3] that are electrically connected to the RF power source [¶’s [0008], [0048]], the three or more blade-shaped electrodes having a length sufficient to pass through the liver [Note: Brown teaches that the electrodes have a maximum length of “about 25 mm” (see, e.g., ¶[0044]) or 2.5 cm (converted).  A 2.5 cm electrode is capable of passing through an abnormally small liver of a 5 as evidenced by Wolf at pg. 478, 1st full paragraph (“During development, liver size increases with increasing age, averaging 5 cm span at 5 years and attaining adult size by age 15.  The size depends on several factors: age, sex, body size and shape, as well as the particular examination technique utilized (e.g., palpation versus percussion versus radiographic).  By percussion, the mean liver size is 7 cm for women and 10.5 cm for men (Table 94.1). A liver span 2 to 3 cm larger or smaller than these values is considered abnormal”), emphasis added.  In short, an average 5 cm liver (of a 5 year old) which may be up to 3 cm smaller (for an abnormal liver) = 2 cm, which the 2.5 cm electrodes of Brown could pass through.  As broadly as currently claimed, the claim sets forth no bounds on the size or state of a “liver”], the three or more blade-shaped electrodes further each having a tissue-piercing distal end [¶[0048]; FIG. 3]…;
an electrically insulated holder [holder (42) - ¶[0048]; FIG. 3], the three or more blade shaped electrodes [electrodes (44)] non-slidably positioned in the electrically insulated holder [¶’s [0048], [0068]; FIG. 3], wherein the three or more blade-shaped electrodes are oriented so that when alternating current power is applied via the RF power source to a pair of blade-shaped electrodes within the series of three or more blade-shaped electrodes in the electrically insulated holder a current flows between the pair of blade-shaped electrodes [see ¶[0048] – the electrodes (44) are arranged in a bipolar arrangement of equally spaced electrodes with alternating polarities]; and
a backstop [anvil (46) - ¶[0048]; FIG. 3] formed from an electrically non-conductive material [NOTE: Brown teaches that electrodes (44) (with alternating polarities) may touch anvil (46) or protrude into the anvil (46); it is the Examiner’s position that anvil (46) therefore comprises a non-conductive material so as to avoid a stray path through the anvil for conduction of electricity],

… the three or more blade-shaped electrodes pass through and extend beyond the liver and the tissue piercing distal portions contact the upper surface of the backstop [see ¶[0048] (“[t]he electrodes 44 may touch the anvil 46, protrude into the anvil, or be spaced slightly from the anvil.  Preferably, the electrodes completely traverse the tissue.”)].
	A.	TISSUE SUPPORT STRUCTURES
While, as noted above, Brown (as evidenced by Wolf) teaches that the three or more blade-shaped electrodes [(44)] pass through and extend beyond the liver and the tissue piercing distal portions contact the upper surface of the backstop [see ¶[0048], Brown does not teach:
that the backstop [anvil (46)] has a plurality of tissue support structures extending upward from the upper surface of the backstop, the tissue support structures spaced to support a target organ above the upper surface of the backstop when the backstop is placed underneath the organ and sized to receive the tissue piercing distal ends of the three or more blade-shaped electrodes positioned in the electrically insulated holder so that the tissue piercing distal portions of the three or more blade-shaped electrodes pass through and extend beyond the liver and the tissue piercing distal portions contact the upper surface of the backstop; nor 
wherein the backstop [anvil (46)] and the electrically insulated holder [holder (42)] are independently positionable.
Kelly, in a similar field of endeavor, teaches a tissue ablation system (300) [FIG. 18] for the treatment of tissue, and more particularly for the treatment of tumors [¶[0001]].  With reference to FIG. 18, Kelly teaches a clamping device (302) having two opposing clamping one of the surface electrodes (102) (e.g., upper surface electrode (102)) is activated (e.g., with the needle electrodes (112) paced in a bipolar arrangement), in which case, the other surface electrode (e.g., bottom surface electrode (102)) merely serves as a means for stabilizing the top surface electrode (102) within the tissue.  Deactivation of the (bottom) surface electrode (102) can be accomplished via a stabilizing member with non-active needles [¶[0073], emphasis added].  
Kelly further teaches that the two opposing clamping members (304) of clamping device (302) are “independently positionable” [as broadly as currently claimed, see ¶[0075] (“Preferably, access to the tissue T is gained through a surgical opening made through the skin of the patient. The clamping device 302 can be closed, while introduced through the opening, and then opened in order to place the tissue T between the opposing surface electrodes 102. Alternatively, each individual clamping member 304 and associated surface electrode 102 can be introduced through two respective laparoscopes and then subsequently assembled at the pivot point 306”) (emphasis added)]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown to include a plurality of tissue support structures [e.g., non-active needles] extending upward from the upper surface of the backstop [anvil (46)], the tissue support structures spaced to support a target organ above the upper surface of the backstop when the backstop is placed underneath the organ and sized to receive the tissue piercing distal ends of the three or more blade-shaped electrodes [(44)] positioned in the electrically insulated holder so that the tissue piercing distal portions of the three or more blade-shaped electrodes pass through and extend beyond the liver and the tissue piercing distal portions contact the upper surface of the backstop, so as to provide the benefit 
As modified, the plurality of tissue support structures [e.g., non-active needles] added to Brown, and extending upward from the upper surface of the backstop [anvil (46)] of Brown, would be sized to receive the tissue piercing distal ends of the three or more blade-shaped electrodes [(44)] positioned in the electrically insulated holder so that the tissue piercing distal portions of the three or more blade-shaped electrodes [(44)] would be permitted to pass downward through (or adjacent to) the upward-facing tissue support structures, and extend beyond the organ and the tissue piercing distal portions [in order to] contact the backstop [note, e.g., FIG. 1 of Brown which shows a configuration wherein the opposite-facing needles are clearly offset from another.  
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Brown so as to have the backstop [anvil (46)] and the electrically insulated holder [holder (42)] be independently positionable, so as to facilitate insertion/introduction of the device to a treatment region (prior to being assembled), as explicitly taught by Kelly [Kelly, ¶[0075]].    
	B.	BLADE-SHAPED ELECTRODES
Finally, while Brown teaches various electrode configurations [¶’s [0013], [0046], FIGS. 1A-1F], the combination of Brown and Kelly, as set forth above, does not teach the specific configuration/structure of the blade-shaped electrodes, namely:
wherein the three or more blade-shaped electrodes in the series each comprise two opposing parallel planar surfaces that extend along the length of the blade-shaped electrodes defining a width and a planar axis and two opposing edges defining a thickness and each of the three or more blade-shaped electrodes are characterized in having a greater width than thickness.
Webster, in a similar field of endeavor, teaches an apparatus and method for the safe radiofrequency (RF) ablation of tumors [e.g., ¶[0005]], including an array of elongate electrodes (14) for insertion through tissue of an organ, and a holder (12) supporting and positioning the electrodes in proximity to each other within a volume of tissue to be ablated [¶’s [0012], [0059]]. 
Webster further teaches various blade configurations [¶’s [0033], [0065]], including a configuration wherein a blade-shaped electrode comprises two opposing parallel planar surfaces that extend along the length of the blade-shaped electrode defining a width and a planar axis and two opposing edges defining a thickness and each blade-shaped electrode is characterized in having a greater width than thickness [see, e.g., FIG. 5 of Webster (reproduced below)].

    PNG
    media_image1.png
    519
    288
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown and Kelly such that the three or more blade-shaped electrodes in the series each comprise two opposing parallel planar surfaces that extend along the length of the blade-shaped electrodes defining a width and a planar axis and two opposing edges defining a thickness and each of the three or more blade-shaped electrodes are characterized in having a greater width than thickness, since such modification amounts merely to the substitution of one known blade-shaped electrode for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
14.	Regarding claim 2, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Brown further teaches wherein the series of three or more blade shaped electrodes [electrodes (44)] comprises from three to ten blade-shaped electrodes [see FIG. 3; ¶’s [0048], [0068]].
15.	Regarding claim 3, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Brown further teaches wherein the series of three or more blade-shaped electrodes [electrodes (44)] are positioned in the electrically insulated holder [holder (42)] in an array selected from the group consisting of a linear array [e.g., ¶[0008]], a curved array [¶[0038]], a curvilinear array, a circular array, an oval array and an elliptical array.
16.          Regarding claims 5-7, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Brown teaches a variety of needle tip configurations [¶[0046]; FIGS. 1A-1F] as well as straight and curved forceps for creating lesions in a straight or curved patterns, respectively [e.g., ¶[0062]], Brown does not explicitly teach wherein the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the curved electrically insulated holder so that the planar axes of the blade-shaped electrodes are parallel to the radial lines of the curved electrically insulated holder (claim 5), wherein the electrically insulated holder is curved to claim 6), nor wherein the electrically insulated holder is a linear electrically insulated holder having a long axis, wherein the three or more blade shaped electrodes are positioned in the electrically insulated holder so that the planar axes of the blade-shaped electrodes are perpendicular to the long axis of the linear electrically insulated holder (claim 7).
Webster, in a similar field of endeavor, teaches an apparatus and method for the safe radiofrequency (RF) ablation of tumors [e.g., ¶[0005]], including an array of elongate electrodes (14) for insertion through tissue of an organ, and a holder (12) supporting and positioning the electrodes in proximity to each other within a volume of tissue to be ablated [¶’s [0012], [0059]]. 
Webster teaches numerous configurations of the holder and electrodes, including:    
wherein the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the curved electrically insulated holder so that the planar axes of the blade-shaped electrodes are parallel to the radial lines of the curved electrically insulated holder [¶[0088]; FIG. 11];
wherein the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the electrically insulated holder so that the planar axes of the blade-shaped electrodes are perpendicular to the radial lines of the curved electrically insulated holder [¶’s [0091]-[0096]; FIGS. 15-16]; and
wherein the electrically insulated holder is a linear electrically insulated holder having a long axis, wherein the three or more blade shaped electrodes are positioned in the electrically insulated holder so that the planar axes of the blade-shaped electrodes are perpendicular to the long axis of the linear electrically insulated holder [¶’s [0088]-[0089]; FIGS. 11-12, note that 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown, Kelly, and Webster such that: the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the curved electrically insulated holder so that the planar axes of the blade-shaped electrodes are parallel to the radial lines of the curved electrically insulated holder; the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the electrically insulated holder so that the planar axes of the blade-shaped electrodes are perpendicular to the radial lines of the curved electrically insulated holder; and the electrically insulated holder is a linear electrically insulated holder having a long axis, wherein the three or more blade shaped electrodes are positioned in the electrically insulated holder so that the planar axes of the blade-shaped electrodes are perpendicular to the long axis of the linear electrically insulated holder; since such modification amounts merely to the use of known blade and holder configurations to facilitate the creation of lesions in desired shapes/patterns depending on the requirements of a particular treatment site.        
17.	Regarding claim 8, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Brown further teaches wherein the three or more blade-shaped electrodes [electrodes (44)] in the series are uniformly spaced [“equally spaced” - ¶[0048]; FIG. 3] in the electrically insulated holder [holder (42)].
claim 12, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown further teaches wherein the backstop [anvil (46)] has a shape selected from the group consisting of a planar shape [FIG. 3], and rounded shape, a curved shape, a partial cylindrical shape and a partial spherical shape.  
19.          Regarding claim 13, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Brown, Kelly, and Webster does not, however, expressly teach wherein the tissue support structures have a shape selected from the group consisting of pillars, ridges, rounded-cones, triangular cones, truncated cones, cylinders, and combinations thereof.  
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide tissue support structures in whatever shape or form was desired or expedient, including, for example, in a shape selected from the group consisting of pillars, ridges, rounded-cones, triangular cones, truncated cones, cylinders, and combinations thereof, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art absent any showing of unexpected results. Further, Applicant has not disclosed that the claimed shape of the tissue support structures solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally as well with the non-active needles of the Brown/Kelly/Webster combination.  



20.          Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown (as evidenced by Wolf), Kelly, and Webster, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0125662 to Dumont et al. ("Dumont").
21.          Regarding claims 9-11, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown does not explicitly teach wherein the RF power source comprises a multi-channel RF generator with dedicated RF amplifiers for selected adjacent pairs of the three or more blade-shaped electrodes (claim 9), wherein the RF power source applies the alternating current to adjacent pairs of blade-shaped electrodes within the series of three or more blade-shaped electrodes (claim 10), nor wherein the RF power source applies the alternating current to non-adjacent pairs of blade-shaped electrodes within the series of three or more blade-shaped electrodes (claim 11).
Dumont, in a similar field of endeavor, teaches a device for treating a biological tissue volume comprising a plurality of active electrodes, and a generator that powers each active electrode independently from the others in such a way that the parameters of the voltage applied by each active electrode are independently adjustable [e.g., Abstract].  Particularly, Dumont teaches that the power source comprises a multi-channel generator with dedicated amplifiers for selected pairs or groups of the electrodes [¶[0053]; FIG. 1], wherein the power source applies the alternating current to a pair or pairs of adjacent electrodes [¶’s [0069], [0070], [0075]; FIGS. 7-9], and wherein the power source applies the alternating current to a pair or pairs of non-adjacent electrodes [[¶’s [0069], [0070], [0075]; FIGS. 7-9]. 
. 

22.          Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown (as evidenced by Wolf), Kelly, and Webster, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0144284 to Behnke, II et al. ("Behnke").
23.          Regarding 14 &15, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown does not explicitly teach wherein the backstop further contains a conductive layer between the upper and lower surfaces (claim 14), and wherein the conductive layer is attached to a ground (claim 15).  
Behnke, in a similar field of endeavor, teaches an end effector assembly comprising two jaw members, each of which includes a shielding member including a metallic plate coupled to a ground and a dielectric material [¶[0007]], for the purpose of ensuring that tissue between the 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown, Kelly, and Webster such that the backstop further contains a conductive layer between the upper and lower surfaces, and wherein the conductive layer is attached to a ground, so as to provide a ground-shield that helps focus energy to the tissue between the jaws while protecting surrounding tissues.

24.          Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown (as evidenced by Wolf), Kelly, and Webster, as applied to claim 1 above, and further in view of U.S. Patent No. 5,217,460 to Knoepfler (hereinafter "Knoepfler").
25.          Regarding claims 16-18, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown does not explicitly teach wherein the backstop has a thermal break positioned between the upper and lower surfaces (claim 16), wherein the electrically insulated holder comprises a thermal break by a hollow cavity positioned between the upper and lower surfaces of the electrically insulated holder (claim 17), nor wherein the backstop further has a rim extending around the perimeter of the backstop to provide a basin for receiving fluid expressed from the organ during ablation (claim 18).
Knoepfler, in a similar field of endeavor, teaches a multiple purpose medical forceps for simultaneous grasping of tissue while lasing, irrigating, suctioning and cauterizing [Abstract].  The forceps (1) includes a lower jaw (110) having a hollow cavity (122) formed between the upper and lower surfaces thereof forming a thermal break [hollow cavity (122) 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown, Kelly, and Webster such that anvil (46) further comprises a hollow cavity [thermal break] formed between the upper and lower surfaces thereof, and defining a basin for irrigation and suction thereby mitigating the need for the use of multiple medical instruments during a surgical procedure [Knoepfler, col. 2, ll. 19-21].  

26.          Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown (as evidenced by Wolf), Kelly, and Webster, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0130269 to Rea et al. ("Rea").
27.          Regarding claims 19 & 20, the combination of Brown (as evidenced by Wolf), Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown does not explicitly teach wherein the lower surface of the backstop comprises a plurality of hand support structures extending therefrom to reduce heat transfer from the backstop to the hand of a user (claim 19), nor wherein the hand support structures are selected from the group consisting of pillars, ridges, rounded-cones, triangular cones, truncated cones, cylinders, and combinations thereof (claim 20). 
However, the use of textured surfaces to improve the grip of electrosurgical devices was well known to those having ordinary skill in the art, before the effective filing date of the claimed invention. 
e.g., ridges, on an external surface thereof to facilitate gripping [Rea, e.g., ¶’s [0022]-[0023]].    
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown, Kelly, and Webster such that the lower/outer surface of the backstop [anvil (46)] comprises a plurality of hand support structures [e.g., ridges] extending therefrom, so as to facilitate gripping (e.g., even when being carried during non-use).  The combination of Brown, Kelly, Webster, and Rea further teaches the limitation of “to reduce heat transfer from the backstop to the hand of a user” as this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the combination of Brown, Kelly, Webster, and Rea teaches all of the structural recitations of claims 19 and 20, and is capable of performing the intended use.

Response to Arguments
28.	As noted above, the rejection of independent claim 1 under § 103 based on the combination of Brown, Kelly, & Webster has been updated to address the new limitations, and maintained.  
29.	Concerning independent claim 1, Applicant presents evidence asserting that the “average diameter of a human liver is about 14 cm” [05/06/21 Amendment, pg. 6], and argues that the electrodes of Brown, having a maximum length of 2.5 cm, would therefore not have a length sufficient to pass through the liver.  This argument has been fully considered, but is not persuasive, as Applicant is improperly reading limitations into the claim.  Independent claim 1 not, however, specify the size or health of the liver, much less that the liver comprises a liver having an average diameter of about 14 cm.  As broadly as claimed, Examiner has provided evidence (Wolf) establishing that the size of an abnormal liver of a 5 year old may be as small as 2 cm, which the 2.5 cm electrodes of Brown could pass through.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instant case, the prior art structure of Brown is clearly capable of performing the intended use (as broadly as currently claimed), and therefore satisfies the claim limitation at issue.  
30.	For the foregoing reasons, the combination of Brown (as evidenced by Wolf), Kelly, & Webster renders claim 1 obvious under § 103.  Applicant’s arguments have failed to establish otherwise.   

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794